 
 
I 
One Hundred Eleventh Congress of the United States of America At the Second SessionBegun and held at the City of Washington on Tuesday, the fifth day of January, two thousand and ten 
H. R. 3219 
 
AN ACT 
To amend title 38, United States Code, and the Servicemembers Civil Relief Act to make certain improvements in the laws administered by the Secretary of Veterans Affairs, and for other purposes. 
 
 
1.Short title; table of contents
(a)Short titleThis Act may be cited as the Veterans’ Benefits Act of 2010.
(b)Table of contentsThe table of contents for this Act is as follows:

Sec. 1. Short title; table of contents.
Sec. 2. References to title 38, United States Code.
Title I—EMPLOYMENT, SMALL BUSINESS, AND EDUCATION MATTERS
Sec. 101. Extension and expansion of authority for certain qualifying work-study activities for purposes of the educational assistance programs of the Department of Veterans Affairs.
Sec. 102. Reauthorization of Veterans’ Advisory Committee on Education.
Sec. 103. 18-month period for training of new disabled veterans’ outreach program specialists and local veterans’ employment representatives by National Veterans’ Employment and Training Services Institute.
Sec. 104. Clarification of responsibility of Secretary of Veterans Affairs to verify small business ownership.
Sec. 105. Demonstration project for referral of USERRA claims against Federal agencies to the Office of Special Counsel.
Sec. 106. Veterans Energy-Related Employment Program.
Sec. 107. Pat Tillman Veterans’ Scholarship Initiative.
Title II—HOUSING AND HOMELESSNESS MATTERS
Sec. 201. Reauthorization of appropriations for Homeless Veterans Reintegration Program.
Sec. 202. Homeless women veterans and homeless veterans with children reintegration grant program.
Sec. 203. Specially Adapted Housing assistive technology grant program.
Sec. 204. Waiver of housing loan fee for certain veterans with service-connected disabilities called to active service.
Title III—SERVICEMEMBERS CIVIL RELIEF ACT MATTERS
Sec. 301. Residential and motor vehicle leases.
Sec. 302. Termination of telephone service contracts.
Sec. 303. Enforcement by the Attorney General and by private right of action.
Title IV—INSURANCE MATTERS
Sec. 401. Increase in amount of supplemental insurance for totally disabled veterans.
Sec. 402. Permanent extension of duration of Servicemembers’ Group Life Insurance coverage for totally disabled veterans.
Sec. 403. Adjustment of coverage of dependents under Servicemembers’ Group Life Insurance.
Sec. 404. Opportunity to increase amount of Veterans’ Group Life Insurance.
Sec. 405. Elimination of reduction in amount of accelerated death benefit for terminally-ill persons insured under Servicemembers’ Group Life Insurance and Veterans’ Group Life Insurance.
Sec. 406. Consideration of loss of dominant hand in prescription of schedule of severity of traumatic injury under Servicemembers’ Group Life Insurance.
Sec. 407. Enhancement of veterans’ mortgage life insurance.
Sec. 408. Expansion of individuals qualifying for retroactive benefits from traumatic injury protection coverage under Servicemembers’ Group Life Insurance.
Title V—BURIAL AND CEMETERY MATTERS
Sec. 501. Increase in certain burial and funeral benefits and plot allowances for veterans.
Sec. 502. Interment in national cemeteries of parents of certain deceased veterans.
Sec. 503. Reports on selection of new national cemeteries.
Title VI—COMPENSATION AND PENSION
Sec. 601. Enhancement of disability compensation for certain disabled veterans with difficulties using prostheses and disabled veterans in need of regular aid and attendance for residuals of traumatic brain injury.
Sec. 602. Cost-of-living increase for temporary dependency and indemnity compensation payable for surviving spouses with dependent children under the age of 18.
Sec. 603. Payment of dependency and indemnity compensation to survivors of former prisoners of war who died on or before September 30, 1999.
Sec. 604. Exclusion of certain amounts from consideration as income for purposes of veterans pension benefits.
Sec. 605. Commencement of period of payment of original awards of compensation for veterans retired or separated from the uniformed services for catastrophic disability.
Sec. 606. Applicability of limitation to pension payable to certain children of veterans of a period of war.
Sec. 607. Extension of reduced pension for certain veterans covered by Medicaid plans for services furnished by nursing facilities.
Sec. 608. Codification of 2009 cost-of-living adjustment in rates of pension for disabled veterans and surviving spouses and children.
Title VII—EMPLOYMENT AND REEMPLOYMENT RIGHTS OF MEMBERS OF THE UNIFORMED SERVICES
Sec. 701. Clarification that USERRA prohibits wage discrimination against members of the Armed Forces.
Sec. 702. Clarification of the definition of successor in interest.
Sec. 703. Technical amendments.
Title VIII—BENEFITS MATTERS
Sec. 801. Increase in number of veterans for which programs of independent living services and assistance may be initiated.
Sec. 802. Payment of unpaid balances of Department of Veterans Affairs guaranteed loans.
Sec. 803. Eligibility of disabled veterans and members of the Armed Forces with severe burn injuries for automobiles and adaptive equipment.
Sec. 804. Enhancement of automobile assistance allowance for veterans.
Sec. 805. National Academies review of best treatments for chronic multisymptom illness in Persian Gulf War veterans.
Sec. 806. Extension and modification of National Academy of Sciences reviews and evaluations on illness and service in Persian Gulf War and Post-9/11 Global Operations Theaters.
Sec. 807. Extension of authority for regional office in Republic of the Philippines.
Sec. 808. Extension of an annual report on equitable relief.
Sec. 809. Authority for the performance of medical disability examinations by contract physicians.
Title IX—AUTHORIZATION OF MEDICAL FACILITY PROJECTS AND MAJOR MEDICAL FACILITY LEASES
Sec. 901. Authorization of fiscal year 2011 major medical facility leases.
Sec. 902. Modification of authorization amount for major medical facility construction project previously authorized for the Department of Veterans Affairs Medical Center, New Orleans, Louisiana.
Sec. 903. Modification of authorization amount for major medical facility construction project previously authorized for the Department of Veterans Affairs Medical Center, Long Beach, California.
Sec. 904. Authorization of appropriations.
Sec. 905. Requirement that bid savings on major medical facility projects of Department of Veterans Affairs be used for other major medical facility construction projects of the Department.
Title X—OTHER MATTERS
Sec. 1001. Technical corrections.
Sec. 1002. Statutory Pay-As-You-Go Act compliance.
2.References to title 38, United States CodeExcept as otherwise expressly provided, whenever in this Act an amendment or repeal is expressed in terms of an amendment to, or a repeal of, a section or other provision, the reference shall be considered to be made to a section or other provision of title 38, United States Code.
IEMPLOYMENT, SMALL BUSINESS, AND EDUCATION MATTERS
101.Extension and expansion of authority for certain qualifying work-study activities for purposes of the educational assistance programs of the Department of Veterans Affairs
(a)ExtensionParagraph (4) of section 3485(a) is amended by striking June 30, 2010 each place it appears and inserting June 30, 2013.
(b)Activities in State veterans agenciesSuch paragraph is further amended by adding at the end the following new subparagraphs:

(G)Any activity of a State veterans agency related to providing assistance to veterans in obtaining any benefit under the laws administered by the Secretary or the laws of the State.
(H)A position working in a Center of Excellence for Veteran Student Success, as established pursuant to part T of title VIII of the Higher Education Act of 1965 (20 U.S.C. 1161t et seq.).
(I)A position working in a cooperative program carried out jointly by the Department and an institution of higher learning.
(J)Any other veterans-related position in an institution of higher learning..
(c)Effective dateThe amendment made by subsection (b) shall take effect on October 1, 2011.
102.Reauthorization of Veterans’ Advisory Committee on EducationSection 3692(c) is amended by striking December 31, 2009 and inserting December 31, 2013.
103.18-month period for training of new disabled veterans’ outreach program specialists and local veterans’ employment representatives by National Veterans’ Employment and Training Services Institute
(a)18-month periodSection 4102A(c)(8)(A) is amended by striking three-year period and inserting 18-month period.
(b)Effective date
(1)Applicability to new employeesThe amendment made by subsection (a) shall apply with respect to a State employee assigned to perform the duties of a disabled veterans’ outreach program specialist or a local veterans’ employment representative under chapter 41 of title 38, United States Code, who is so assigned on or after the date of the enactment of this Act.
(2)Applicability to previously-hired employeesIn the case of such a State employee who is so assigned on or after January 1, 2006, and before the date of the enactment of this Act, the Secretary of Labor shall require the State to require, as a condition of a grant or contract under which funds are made available to the State in order to carry out section 4103A or 4104 of title 38, United States Code, each such employee to satisfactorily complete the training described in section 4102A(c)(8)(A) of such title by not later than the date that is 18 months after the date of the enactment of this Act.
104.Clarification of responsibility of Secretary of Veterans Affairs to verify small business ownership
(a)Short titleThis section may be cited as the Veterans Small Business Verification Act.
(b)Clarification of responsibility of Secretary of Veterans Affairs to verify small business ownership
(1)ClarificationSection 8127(f) is amended—
(A)in paragraph (2)—
(i)by inserting (A) before To be eligible;
(ii)by inserting after or the veteran. the following new sentence: Application for inclusion in the database shall constitute permission under section 552a of title 5 (commonly referred to as the Privacy Act) for the Secretary to access such personal information maintained by the Secretary as may be necessary to verify the information contained in the application.; and
(iii)by inserting after the sentence added by clause (ii) the following new subparagraph:

(B)If the Secretary receives an application for inclusion in the database from an individual whose status as a veteran cannot be verified because the Secretary does not maintain information with respect to the veteran status of the individual, the Secretary may not include the small business concern owned and controlled by the individual in the database maintained by the Secretary until the Secretary receives such information as may be necessary to verify that the individual is a veteran.; and
(B)by striking paragraph (4) and inserting the following new paragraph (4):

(4)No small business concern may be listed in the database until the Secretary has verified that—
(A)the small business concern is owned and controlled by veterans; and
(B)in the case of a small business concern for which the person who owns and controls the concern indicates that the person is a veteran with a service-connected disability, that the person is a veteran with a service-connected disability..
(2)ApplicabilityIn the case of a small business concern included in the database as of the date of the enactment of this Act for which, as of such date, the Secretary of Veterans Affairs has not verified the status of such concern in accordance with paragraph (4) of subsection (f) of section 8127 of title 38, United States Code, as amended by paragraph (1), not later than 60 days after the date of the enactment of this Act, the Secretary shall notify the person who owns and controls the concern that—
(A)the Secretary is required to verify the status of the concern in accordance with such paragraph, as so amended;
(B)verification of such status shall require that the person who owns and controls the concern apply for inclusion in the database in accordance with such subsection, as so amended;
(C)application for inclusion in the database shall constitute permission under section 552a of title 5, United States Code (commonly referred to as the Privacy Act), for the Secretary to access such personal information maintained by the Secretary as may be necessary to verify the information contained in the application; and
(D)the person who owns and controls the concern must submit to the Secretary all information required by the Secretary under this paragraph within 90 days of receiving the Secretary’s notice of such requirement or the concern shall be removed from the database.
105.Demonstration project for referral of USERRA claims against Federal agencies to the Office of Special Counsel
(a)Establishment of projectThe Secretary of Labor and the Office of Special Counsel shall carry out a 36-month demonstration project under which certain claims against Federal executive agencies under chapter 43 of title 38, United States Code, are referred to, or otherwise received by, the Office of Special Counsel for assistance, including investigation and resolution of the claim as well as enforcement of rights with respect to the claim. The demonstration program shall begin not later than 60 days after the Comptroller General of the United States submits the report required under subsection (e)(3).
(b)Referral of All Prohibited Personnel Practice Claims to the Office of Special Counsel
(1)In generalUnder the demonstration project, the Office of Special Counsel shall receive and investigate all claims under chapter 43 of title 38, United States Code, with respect to Federal executive agencies in cases where the Office of Special Counsel has jurisdiction over related claims pursuant to section 1212 of title 5, United States Code.
(2)Related claimsFor purposes of paragraph (1), a related claim is a claim involving the same Federal executive agency and the same or similar factual allegations or legal issues as those being pursued under a claim under chapter 43 of title 38, United States Code.
(c)Referral of Other Claims Against Federal Executive Agencies
(1)In generalUnder the demonstration project, the Secretary—
(A)shall refer to the Office of Special Counsel all claims described in paragraph (2) made during the period of the demonstration project; and
(B)may refer any claim described in paragraph (2) filed before the demonstration project that is pending before the Secretary at the beginning of the demonstration project.
(2)Claims describedA claim described in this paragraph is a claim under chapter 43 of title 38, United States Code, against a Federal executive agency by a claimant with a social security account number with an odd number as its terminal digit or, in the case of a claim that does not contain a social security account number, a case number assigned to the claim with an odd number as its terminal digit.
(d)Administration of demonstration project
(1)In generalThe Office of Special Counsel shall administer the demonstration project. The Secretary shall cooperate with the Office of Special Counsel in carrying out the demonstration project.
(2)Treatment of certain terms in chapter 43 of title 38, United States CodeIn the case of any claim referred to, or otherwise received by, the Office of Special Counsel under the demonstration project, any reference to the Secretary in sections 4321, 4322, and 4326 of title 38, United States Code, is deemed to be a reference to the Office of Special Counsel.
(3)Administrative jurisdictionIn the case of any claim referred to, or otherwise received by, the Office of Special Counsel under the demonstration project, the Office of Special Counsel shall retain administrative jurisdiction over the claim.
(e)Data comparability for reviewing agency performance
(1)In generalTo facilitate the review of the relative performance of the Office of Special Counsel and the Department of Labor during the demonstration project, the Office of Special Counsel and the Department of Labor shall jointly establish methods and procedures to be used by both the Office and the Department during the demonstration project. Such methods and procedures shall include each of the following:
(A)Definitions of performance measures, including—
(i)customer satisfaction;
(ii)cost (such as, but not limited to, average cost per claim);
(iii)timeliness (such as, but not limited to, average processing time, case age);
(iv)capacity (such as, but not limited to, staffing levels, education, grade level, training received, caseload); and
(v)case outcomes.
(B)Definitions of case outcomes.
(C)Data collection methods and timing of collection.
(D)Data quality assurance processes.
(2)Joint report to congressNot later than 90 days after the date of the enactment of this Act, the Special Counsel and the Secretary of Labor shall jointly submit to the Committees on Veterans’ Affairs of the Senate and House of Representatives and to the Comptroller General of the United States a report describing the methods and procedures established under paragraph (1).
(3)Comptroller General reportNot later than 30 days after the date of the submittal of the report under paragraph (2), the Comptroller General shall submit to the Committees on Veterans’ Affairs of the Senate and House of Representatives a report on the report submitted under paragraph (2) and may provide recommendations for improving the methods and procedures described therein.
(f)Agency data to government accountability officeThe Office of Special Counsel and the Secretary of Labor shall submit to the Comptroller General such information and data about the demonstration project as may be required by the Comptroller General, from time to time during the course of the demonstration project and at the conclusion, in order for the Comptroller General to assess the reliability of the demonstration data maintained by both the Office of Special Counsel and the Department of Labor and to review the relative performance of the Office and Department under the demonstration project.
(g)Government accountability office reportThe Comptroller General shall review the relative performance of the Office of Special Counsel and the Department of Labor under the demonstration project and—
(1)not later than one year after the commencement of the demonstration project, and annually thereafter during the period when the demonstration project is conducted, submit to the Committees on Veterans’ Affairs of the Senate and House of Representatives an interim report on the demonstration project; and
(2)not later than 90 days after the conclusion of the demonstration project, submit to such committees a final report that includes the findings and conclusions of the Comptroller General regarding the relative performance of the Office and the Department under the demonstration project and such recommendations as the Comptroller General determines are appropriate.
106.Veterans Energy-Related Employment Program
(a)Establishment of pilot programTo encourage the employment of eligible veterans in the energy industry, the Secretary of Labor, as part of the Veterans Workforce Investment Program, shall carry out a pilot program to be known as the Veterans Energy-Related Employment Program. Under the pilot program, the Secretary shall award competitive grants to not more than three States for the establishment and administration of a State program to make grants to energy employers that provide covered training, on-job training, apprenticeships, and certification classes to eligible veterans. Such a program shall be known as a State Energy-Related Employment Program.
(b)Eligibility for grantsTo be eligible to receive a grant under the pilot program, a State shall submit to the Secretary an application that includes each of the following:
(1)A proposal for the expenditure of grant funds to establish and administer a public-private partnership program designed to provide covered training, on-job training, apprenticeships, and certification classes to a significant number of eligible veterans and ensure lasting and sustainable employment in well-paying jobs in the energy industry.
(2)Evidence that the State has—
(A)a population of eligible veterans of an appropriate size to carry out the State program;
(B)a robust and diverse energy industry; and
(C)the ability to carry out the State program described in the proposal under paragraph (1).
(3)Such other information and assurances as the Secretary may require.
(c)Use of fundsA State that is the recipient of a grant under this section shall use the grant for the following purposes:
(1)Making grants to energy employers to reimburse such employers for the cost of providing covered training, on-job training, apprenticeships, and certification classes to eligible veterans who are first hired by the employer on or after November 1, 2010.
(2)Conducting outreach to inform energy employers and veterans, including veterans in rural areas, of their eligibility or potential eligibility for participation in the State program.
(d)ConditionsUnder the pilot program, each grant to a State shall be subject to the following conditions:
(1)The State shall repay to the Secretary, on such date as shall be determined by the Secretary, any amount received under the pilot program that is not used for the purposes described in subsection (c).
(2)The State shall submit to the Secretary, at such times and containing such information as the Secretary shall require, reports on the use of grant funds.
(e)Employer requirementsIn order to receive a grant made by a State under the pilot program, an energy employer shall—
(1)submit to the administrator of the State Energy-Related Employment Program an application that includes—
(A)the rate of pay, during and after training, for each eligible veteran proposed to be trained using grant funds;
(B)the average rate of pay for an individual employed by the energy employer in a similar position who is not an eligible veteran; and
(C)such other information and assurances as the administrator may require; and
(2)agree to submit to the administrator, for each quarter, a report containing such information as the Secretary may specify.
(f)LimitationNone of the funds made available to an energy employer through a grant under the pilot program may be used to provide training of any kind to—
(1)a person who is not an eligible veteran; or
(2)an eligible veteran for whom the employer has received a grant, credit, or subsidy under any other provision of law.
(g)Report to CongressTogether with the report required to be submitted annually under section 4107(c) of title 38, United States Code, the Secretary shall submit to Congress a report on the pilot program for the year covered by such report. The report on the pilot program shall include a detailed description of activities carried out under this section and an evaluation of the program.
(h)Administrative and reporting costsOf the amounts appropriated pursuant to the authorization of appropriations under subsection (j), two percent shall be made available to the Secretary for administrative costs associated with implementing and evaluating the pilot program under this section and for preparing and submitting the report required under subsection (f). The Secretary shall determine the appropriate maximum amount of each grant awarded under this section that may be used by the recipient for administrative and reporting costs.
(i)DefinitionsFor purposes of this section:
(1)The term covered training, on-job training, apprenticeships, and certification classes means training, on-job training, apprenticeships, and certification classes that are—
(A)designed to provide the veteran with skills that are particular to an energy industry and not directly transferable to employment in another industry; and
(B)approved as provided in paragraph (1) or (2), as appropriate, of subsection (a) of section 3687 of title 38, United States Code.
(2)The term eligible veteran means a veteran, as that term is defined in section 101(2) of title 38, United States Code, who is employed by an energy employer and enrolled or participating in a covered training, on-job training, apprenticeship, or certification class.
(3)The term energy employer means an entity that employs individuals in a trade or business in an energy industry.
(4)The term energy industry means any of the following industries:
(A)The energy-efficient building, construction, or retrofits industry.
(B)The renewable electric power industry, including the wind and solar energy industries.
(C)The biofuels industry.
(D)The energy efficiency assessment industry that serves the residential, commercial, or industrial sectors.
(E)The oil and natural gas industry.
(F)The nuclear industry.
(j)AppropriationsThere is authorized to be appropriated to the Secretary $1,500,000 for each of fiscal years 2012 through 2014, for the purpose of carrying out the pilot program under this section.
107.Pat Tillman Veterans’ Scholarship Initiative
(a)Availability of scholarship informationBy not later than June 1, 2011, the Secretary of Veterans Affairs shall include on the Internet website of the Department of Veterans Affairs a list of organizations that provide scholarships to veterans and their survivors and, for each such organization, a link to the Internet website of the organization.
(b)Maintenance of scholarship informationThe Secretary of Veterans Affairs shall make reasonable efforts to notify schools and other appropriate entities of the opportunity to be included on the Internet website of the Department of Veterans Affairs pursuant to subsection (a).
IIHOUSING AND HOMELESSNESS MATTERS
201.Reauthorization of appropriations for Homeless Veterans Reintegration ProgramSection 2021(e)(1)(F) is amended by striking 2009 and inserting 2011.
202.Homeless women veterans and homeless veterans with children reintegration grant program
(a)Grant programChapter 20 is amended by inserting after section 2021 the following new section:

2021A.Homeless women veterans and homeless veterans with children reintegration grant program
(a)GrantsSubject to the availability of appropriations provided for such purpose, the Secretary of Labor shall make grants to programs and facilities that the Secretary determines provide dedicated services for homeless women veterans and homeless veterans with children.
(b)Use of fundsGrants under this section shall be used to provide job training, counseling, placement services (including job readiness and literacy and skills training) and child care services to expedite the reintegration of homeless women veterans and homeless veterans with children into the labor force.
(c)Requirement To Monitor Expenditures of Funds
(1)The Secretary of Labor shall collect such information as that Secretary considers appropriate to monitor and evaluate the distribution and expenditure of funds appropriated to carry out this section. The information shall include data with respect to the results or outcomes of the services provided to each homeless veteran under this section.
(2)Information under paragraph (1) shall be furnished in such form and manner as the Secretary of Labor may specify.
(d) Administration Through the Assistant Secretary of Labor for Veterans' Employment and TrainingThe Secretary of Labor shall carry out this section through the Assistant Secretary of Labor for Veterans’ Employment and Training.
(e)Biennial Report to CongressThe Secretary of Labor shall include as part of the report required under section 2021(d) of this title an evaluation of the grant program under this section, which shall include an evaluation of services furnished to veterans under this section and an analysis of the information collected under subsection (c).
(f)Authorization of Appropriations
(1)In addition to any amount authorized to be appropriated to carry out section 2021 of this title, there is authorized to be appropriated to carry out this section $1,000,000 for each of fiscal years 2011 through 2015.
(2)Funds appropriated to carry out this section shall remain available until expended. Funds obligated in any fiscal year to carry out this section may be expended in that fiscal year and the succeeding fiscal year..
(b)Clerical amendmentThe table of sections at the beginning of such chapter is amended by inserting after the item relating to section 2021 the following new item:


2021A. Homeless women veterans and homeless veterans with children reintegration grant program..
203.Specially Adapted Housing assistive technology grant program
(a)In generalChapter 21 is amended by adding at the end the following new section:

2108.Specially adapted housing assistive technology grant program
(a)Authority to make grantsThe Secretary shall make grants to encourage the development of new assistive technologies for specially adapted housing.
(b)ApplicationA person or entity seeking a grant under this section shall submit to the Secretary an application for the grant in such form and manner as the Secretary shall specify.
(c)Grant funds
(1)Each grant awarded under this section shall be in an amount of not more than $200,000 per fiscal year.
(2)For each fiscal year in which the Secretary makes a grant under this section, the Secretary shall make the grant by not later than April 1 of that year.
(d)Use of fundsThe recipient of a grant under this section shall use the grant to develop assistive technologies for use in specially adapted housing.
(e)ReportNot later than March 1 of each fiscal year following a fiscal year in which the Secretary makes a grant, the Secretary shall submit to Congress a report containing information related to each grant awarded under this section during the preceding fiscal year, including—
(1)the name of the grant recipient;
(2)the amount of the grant; and
(3)the goal of the grant.
(f)FundingFrom amounts appropriated to the Department for readjustment benefits for each fiscal year for which the Secretary is authorized to make a grant under this section, $1,000,000 shall be available for that fiscal year for the purposes of the program under this section.
(g)DurationThe authority to make a grant under this section shall begin on October 1, 2011, and shall terminate on September 30, 2016..
(b)Clerical amendmentThe table of sections at the beginning of such chapter is amended by adding at the end the following new item:


2108. Specially adapted housing assistive technology grant program..
204.Waiver of housing loan fee for certain veterans with service-connected disabilities called to active serviceSection 3729(c)(1) is amended by inserting after retirement pay the following: or active service pay.
IIISERVICEMEMBERS CIVIL RELIEF ACT MATTERS
301.Residential and motor vehicle leasesSubsection (e) of section 305 of the Servicemembers Civil Relief Act (50 U.S.C. App. 535) is amended to read as follows:

(e)Arrearages and other obligations and liabilities
(1)Leases of premisesRent amounts for a lease described in subsection (b)(1) that are unpaid for the period preceding the effective date of the lease termination shall be paid on a prorated basis. The lessor may not impose an early termination charge, but any taxes, summonses, or other obligations and liabilities of the lessee in accordance with the terms of the lease, including reasonable charges to the lessee for excess wear, that are due and unpaid at the time of termination of the lease shall be paid by the lessee.
(2)Leases of motor vehiclesLease amounts for a lease described in subsection (b)(2) that are unpaid for the period preceding the effective date of the lease termination shall be paid on a prorated basis. The lessor may not impose an early termination charge, but any taxes, summonses, title and registration fees, or other obligations and liabilities of the lessee in accordance with the terms of the lease, including reasonable charges to the lessee for excess wear or use and mileage, that are due and unpaid at the time of termination of the lease shall be paid by the lessee..
302.Termination of telephone service contracts
(a)In generalSection 305A of the Servicemembers Civil Relief Act (50 U.S.C. App. 535a) is amended to read as follows:

305A.Termination of telephone service contracts
(a)Termination by servicemember
(1)TerminationA servicemember may terminate a contract described in subsection (b) at any time after the date the servicemember receives military orders to relocate for a period of not less than 90 days to a location that does not support the contract.
(2)NoticeIn the case that a servicemember terminates a contract as described in paragraph (1), the service provider under the contract shall provide such servicemember with written or electronic notice of the servicemember's rights under such paragraph.
(3)Manner of terminationTermination of a contract under paragraph (1) shall be made by delivery of a written or electronic notice of such termination and a copy of the servicemember’s military orders to the service provider, delivered in accordance with industry standards for notification of terminations, together with the date on which the service is to be terminated.
(b)Covered contractsA contract described in this subsection is a contract for cellular telephone service or telephone exchange service entered into by the servicemember before receiving the military orders referred to in subsection (a)(1).
(c)Retention of telephone numberIn the case of a contract terminated under subsection (a) by a servicemember whose period of relocation is for a period of three years or less, the service provider under the contract shall, notwithstanding any other provision of law, allow the servicemember to keep the telephone number the servicemember has under the contract if the servicemember re-subscribes to the service during the 90-day period beginning on the last day of such period of relocation.
(d)Family plansIn the case of a contract for cellular telephone service entered into by any individual in which a servicemember is a designated beneficiary of the contract, the individual who entered into the contract may terminate the contract—
(1)with respect to the servicemember if the servicemember is eligible to terminate contracts pursuant to subsection (a); and
(2)with respect to all of the designated beneficiaries of such contract if all such beneficiaries accompany the servicemember during the servicemember’s period of relocation.
(e)Other obligations and liabilitiesFor any contract terminated under this section, the service provider under the contract may not impose an early termination charge, but any tax or any other obligation or liability of the servicemember that, in accordance with the terms of the contract, is due and unpaid or unperformed at the time of termination of the contract shall be paid or performed by the servicemember. If the servicemember re-subscribes to the service provided under a covered contract during the 90-day period beginning on the last day of the servicemember’s period of relocation, the service provider may not impose a charge for reinstating service, other than the usual and customary charges for the installation or acquisition of customer equipment imposed on any other subscriber.
(f)Return of advance paymentsNot later than 60 days after the effective date of the termination of a contract under this section, the service provider under the contract shall refund to the servicemember any fee or other amount to the extent paid for a period extending until after such date, except for the remainder of the monthly or similar billing period in which the termination occurs.
(g)DefinitionsFor purposes of this section:
(1)The term cellular telephone service means commercial mobile service, as that term is defined in section 332(d) of the Communications Act of 1934 (47 U.S.C. 332(d)).
(2)The term telephone exchange service has the meaning given that term under section 3 of the Communications Act of 1934 (47 U.S.C. 153)..
(b)Technical amendmentThe heading for title III of such Act is amended by inserting , telephone service contracts after leases.
(c)Clerical amendmentsThe table of contents in section 1(b) of such Act is amended—
(1)by striking the item relating to title III and inserting the following new item:


TITLE III—RENT, INSTALLMENT CONTRACTS, MORTGAGES, LIENS, ASSIGNMENT, LEASES, TELEPHONE SERVICE CONTRACTS; and
(2)by striking the item relating to section 305A and inserting the following new item:


Sec. 305A. Termination of telephone service contracts..
303.Enforcement by the Attorney General and by private right of action
(a)In generalThe Servicemembers Civil Relief Act (50 U.S.C. App. 501 et seq.) is amended by adding at the end the following new title:

VIIICIVIL LIABILITY 
801.Enforcement by the Attorney General
(a)Civil actionThe Attorney General may commence a civil action in any appropriate district court of the United States against any person who—
(1)engages in a pattern or practice of violating this Act; or
(2)engages in a violation of this Act that raises an issue of significant public importance.
(b)ReliefIn a civil action commenced under subsection (a), the court may—
(1)grant any appropriate equitable or declaratory relief with respect to the violation of this Act;
(2)award all other appropriate relief, including monetary damages, to any person aggrieved by the violation; and
(3)may, to vindicate the public interest, assess a civil penalty—
(A)in an amount not exceeding $55,000 for a first violation; and
(B)in an amount not exceeding $110,000 for any subsequent violation.
(c)InterventionUpon timely application, a person aggrieved by a violation of this Act with respect to which the civil action is commenced may intervene in such action, and may obtain such appropriate relief as the person could obtain in a civil action under section 802 with respect to that violation, along with costs and a reasonable attorney fee.
802.Private right of action
(a)In generalAny person aggrieved by a violation of this Act may in a civil action—
(1)obtain any appropriate equitable or declaratory relief with respect to the violation; and
(2)recover all other appropriate relief, including monetary damages.
(b)Costs and attorney feesThe court may award to a person aggrieved by a violation of this Act who prevails in an action brought under subsection (a) the costs of the action, including a reasonable attorney fee.
803.Preservation of remediesNothing in section 801 or 802 shall be construed to preclude or limit any remedy otherwise available under other law, including consequential and punitive damages..
(b)Conforming AmendmentsSuch Act is further amended as follows:
(1)Section 207 (50 U.S.C. App. 527) is amended by striking subsection (f).
(2)Section 301(c) (50 U.S.C. App. 531(c)) is amended to read as follows:

(c)MisdemeanorExcept as provided in subsection (a), a person who knowingly takes part in an eviction or distress described in subsection (a), or who knowingly attempts to do so, shall be fined as provided in title 18, United States Code, or imprisoned for not more than one year, or both..
(3)Section 302(b) (50 U.S.C. App. 532(b)) is amended to read as follows:

(b)MisdemeanorA person who knowingly resumes possession of property in violation of subsection (a), or in violation of section 107 of this Act, or who knowingly attempts to do so, shall be fined as provided in title 18, United States Code, or imprisoned for not more than one year, or both..
(4)Section 303(d) (50 U.S.C. App. 533(d)) is amended to read as follows:

(d)MisdemeanorA person who knowingly makes or causes to be made a sale, foreclosure, or seizure of property that is prohibited by subsection (c), or who knowingly attempts to do so, shall be fined as provided in title 18, United States Code, or imprisoned for not more than one year, or both..
(5)Section 305(h) (50 U.S.C. App. 535(h)) is amended to read as follows:

(h)MisdemeanorAny person who knowingly seizes, holds, or detains the personal effects, security deposit, or other property of a servicemember or a servicemember’s dependent who lawfully terminates a lease covered by this section, or who knowingly interferes with the removal of such property from premises covered by such lease, for the purpose of subjecting or attempting to subject any of such property to a claim for rent accruing subsequent to the date of termination of such lease, or attempts to do so, shall be fined as provided in title 18, United States Code, or imprisoned for not more than one year, or both..
(6)Section 306(e) (50 U.S.C. App. 536(e)) is amended to read as follows:

(e)MisdemeanorA person who knowingly takes an action contrary to this section, or attempts to do so, shall be fined as provided in title 18, United States Code, or imprisoned for not more than one year, or both..
(7)Section 307(c) (50 U.S.C. App. 537(c)) is amended to read as follows:

(c)MisdemeanorA person who knowingly takes an action contrary to this section, or attempts to do so, shall be fined as provided in title 18, United States Code, or imprisoned for not more than one year, or both..
(c)Clerical amendmentThe table of contents in section 1(b) of such Act is amended by adding at the end the following new items:


Title VIII—CIVIL LIABILITY
Sec. 801. Enforcement by the Attorney General.
Sec. 802. Private right of action.
Sec. 803. Preservation of remedies..
IVINSURANCE MATTERS
401.Increase in amount of supplemental insurance for totally disabled veterans
(a)In generalSection 1922A(a) is amended by striking $20,000 and inserting $30,000.
(b)Effective dateThe amendment made by subsection (a) shall take effect on October 1, 2011.
402.Permanent extension of duration of Servicemembers’ Group Life Insurance coverage for totally disabled veterans
(a)ExtensionSection 1968(a) is amended—
(1)in paragraph (1)(A), by striking clause (ii) and inserting the following new clause (ii):

(ii)The date that is two years after the date of separation or release from such active duty or active duty for training.; and
(2)in paragraph (4), by striking subparagraph (B) and inserting the following new subparagraph (B):

(B)The date that is two years after the date of separation or release from such assignment..
(b)Effective dateThe amendments made by subsection (a) shall apply with respect to a person who is separated or released on or after June 15, 2005.
403.Adjustment of coverage of dependents under Servicemembers’ Group Life InsuranceClause (ii) of section 1968(a)(5)(B) is amended to read as follows:

(ii)
(I)in the case of a member of the Ready Reserve of a uniformed service who meets the qualifications set forth in subparagraph (B) or (C) of section 1965(5) of this title, 120 days after separation or release from such assignment; or
(II)in the case of any other member of the uniformed services, 120 days after the date of the member’s separation or release from the uniformed services; or. 
404.Opportunity to increase amount of Veterans’ Group Life Insurance
(a)Opportunity to increase amountSection 1977(a) is amended—
(1)in paragraph (1), by inserting Except as provided in paragraph (3), before Veterans’ Group Life Insurance shall be; and
(2)by adding after paragraph (2) the following new paragraph:

(3)Not more than once in each five-year period beginning on the one-year anniversary of the date a person becomes insured under Veterans’ Group Life Insurance, such person may elect in writing to increase by $25,000 the amount for which the person is insured if—
(A)the person is under the age of 60; and
(B)the total amount for which the person is insured does not exceed the amount provided for under section 1967(a)(3)(A)(i) of this title..
(b)Effective dateParagraph (3) of section 1977(a) of title 38, United States Code, as added by subsection (a), shall take effect on the date that is 180 days after the date of the enactment of this Act.
405.Elimination of reduction in amount of accelerated death benefit for terminally-ill persons insured under Servicemembers’ Group Life Insurance and Veterans’ Group Life Insurance
(a)Elimination of reductionSection 1980(b)(1) is amended by striking reduced by and all that follows through the Secretary.
(b)Effective dateThe amendment made by subsection (a) shall apply with respect to a payment of an accelerated death benefit under section 1980 of title 38, United States Code, made on or after the date of the enactment of this Act.
406.Consideration of loss of dominant hand in prescription of schedule of severity of traumatic injury under Servicemembers’ Group Life Insurance
(a)Schedule
(1)In generalSection 1980A(d) is amended—
(A)by striking Payments under and inserting (1) Payments under; and
(B)by adding at the end the following new paragraph:

(2)As the Secretary considers appropriate, the schedule required by paragraph (1) may distinguish in specifying payments for qualifying losses between the severity of a qualifying loss of a dominant hand and of a qualifying loss of a nondominant hand..
(2)Effective dateThe amendments made by paragraph (1) shall take effect on October 1, 2011.
(b)Payments for qualifying losses incurred before date of enactment
(1)In generalTo the extent necessary, the Secretary of Veterans Affairs shall prescribe in regulations mechanisms for payments under section 1980A of title 38, United States Code, for qualifying losses incurred before the date of the enactment of this Act, by reason of paragraph (2) of subsection (d) of such section (as added by subsection (a)(1) of this section).
(2)Qualifying loss definedIn this subsection, the term qualifying loss means—
(A)a loss specified in the second sentence of subsection (b)(1) of section 1980A of title 38, United States Code; and
(B)any other loss specified by the Secretary of Veterans Affairs pursuant to the first sentence of that subsection.
407.Enhancement of veterans’ mortgage life insurance
(a)In generalSection 2106(b) is amended by striking $90,000 and inserting $150,000, or after January 1, 2012, $200,000,.
(b)Effective dateThe amendment made by subsection (a) shall take effect on October 1, 2011.
408.Expansion of individuals qualifying for retroactive benefits from traumatic injury protection coverage under Servicemembers’ Group Life Insurance
(a)In generalParagraph (1) of section 501(b) of the Veterans’ Housing Opportunity and Benefits Improvement Act of 2006 (Public Law 109–233; 120 Stat. 414; 38 U.S.C. 1980A note) is amended by striking , if, as determined by the Secretary concerned, that loss was a direct result of a traumatic injury incurred in the theater of operations for Operation Enduring Freedom or Operation Iraqi Freedom.
(b)Conforming amendmentThe heading of such section is amended by striking in Operation Enduring Freedom and Operation Iraqi Freedom.
(c)Effective dateThe amendments made by this section shall take effect on October 1, 2011.
VBURIAL AND CEMETERY MATTERS
501.Increase in certain burial and funeral benefits and plot allowances for veterans
(a)Increase in Burial and Funeral Expenses for Deaths in Department FacilitiesParagraph (1)(A) of subsection (a) of section 2303 is amended by striking $300 and inserting $700 (as increased from time to time under subsection (c)).
(b)Increase in Amount of Plot AllowancesSubsection (b) of such section is amended by striking $300 both places it appears and inserting $700 (as increased from time to time under subsection (c)).
(c)Annual AdjustmentSuch section is further amended by adding at the end the following new subsection:

(c)With respect to any fiscal year, the Secretary shall provide a percentage increase (rounded to the nearest dollar) in the maximum amount of burial and funeral expenses payable under subsection (a) and in the maximum amount of the plot or internment allowance payable under subsection (b), equal to the percentage by which—
(1)the Consumer Price Index (all items, United States city average) for the 12-month period ending on the June 30 preceding the beginning of the fiscal year for which the increase is made, exceeds
(2)the Consumer Price Index for the 12-month period preceding the 12-month period described in paragraph (1)..
(d)Effective Date
(1)In generalExcept as provided in paragraph (2), the amendments made by this section shall apply with respect to deaths occurring on or after October 1, 2011.
(2)Prohibition on cost-of-living adjustment for fiscal year 2012No adjustments shall be made under section 2303(c) of title 38, United States Code, as added by subsection (c), for fiscal year 2012.
502.Interment in national cemeteries of parents of certain deceased veterans
(a)Short titleThis section may be cited as the Corey Shea Act.
(b)Interment of parents of certain deceased veteransSection 2402 is amended—
(1)in the matter preceding paragraph (1), by striking Under such regulations and inserting (a) Under such regulations;
(2)by moving the margins of paragraphs (1) through (8) two ems to the right;
(3)by inserting after paragraph (8) the following new paragraph:

(9)
(A)The parent of a person described in subparagraph (B), if the Secretary determines that there is available space at the gravesite where the person described in subparagraph (B) is interred.
(B)A person described in this subparagraph is a person described in paragraph (1) who—
(i)is a hostile casualty or died from a training-related injury;
(ii)is interred in a national cemetery; and
(iii)at the time of the person’s parent’s death, did not have a spouse, surviving spouse, or child who is buried or who, upon death, may be eligible for burial in a national cemetery pursuant to paragraph (5).; and
(4)by adding at the end the following new subsection:

(b)For purposes of subsection (a)(9) of this section:
(1)The term parent means a biological father or a biological mother or, in the case of adoption, a father through adoption or a mother through adoption.
(2)The term hostile casualty means a person who, as a member of the Armed Forces, dies as the direct result of hostile action with the enemy, while in combat, while going to or returning from a combat mission if the cause of death was directly related to hostile action, or while hospitalized or undergoing treatment at the expense of the United States for injury incurred during combat, and includes a person killed mistakenly or accidentally by friendly fire directed at a hostile force or what is thought to be a hostile force, but does not include a person who dies due to the elements, a self-inflicted wound, combat fatigue, or a friendly force while the person was in an absent-without-leave, deserter, or dropped-from-rolls status or was voluntarily absent from a place of duty.
(3)The term training-related injury means an injury incurred by a member of the Armed Forces while performing authorized training activities in preparation for a combat mission..
(c)Guidance requiredThe Secretary of Veterans Affairs, in consultation with the Secretary of Defense, shall develop guidance under which the parent of a person described in paragraph (9)(B) of subsection (a) of section 2402 of title 38, United States Code, as added by subsection (b), may be designated for interment in a national cemetery under that section.
(d)Conforming amendments
(1)Cross-reference correctionSection 107 is amended by striking section 2402(8) both places it appears and inserting section 2402(a)(8).
(2)Cross-reference correctionSection 2301(e) is amended by striking section 2402(6) and inserting section 2402(a)(6).
(3)Cross-reference correctionSection 2306(a) is amended—
(A)in paragraph (2), by striking section 2402(4) and inserting section 2402(a)(4); and
(B)in paragraph (4), by striking section 2402(5) and inserting section 2402(a)(5).
(e)Effective dateThe amendments made by this section shall apply with respect to the death, on or after the date of the enactment of this Act, of the parent of a person described in paragraph (9)(B) of subsection (a) of section 2402 of title 38, United States Code, as added by subsection (b), who dies on or after October 7, 2001.
503.Reports on selection of new national cemeteries
(a)Initial report
(1)Report requiredNot later than one year after the date of the enactment of this Act, the Secretary of Veterans Affairs shall submit to Congress a report on the selection of the sites described in paragraph (2) for the purpose of establishing new national cemeteries.
(2)SitesThe sites described in this paragraph are the following:
(A)An area in southern Colorado.
(B)An area near Melbourne, Florida, and Daytona, Florida.
(C)An area near Omaha, Nebraska.
(D)An area near Buffalo, New York, and Rochester, New York.
(E)An area near Tallahassee, Florida.
(3)Site selectionIn carrying out this section, the Secretary shall solicit advice and views of representatives of State and local veterans organizations and other individuals as the Secretary considers appropriate.
(4)Matters includedThe report under paragraph (1) shall include the following:
(A)A schedule for the establishment of each cemetery at each site described in paragraph (2) and an estimate of the costs associated with the establishment of each such cemetery.
(B)As of the date of the submittal of the report, the amount of funds that are available to establish each cemetery at each site described in paragraph (2) from amounts appropriated to the Department of Veterans Affairs for Advance Planning.
(b)Annual reportsNot later than two years after the date of the enactment of this Act, and each year thereafter until the date on which each cemetery at each site described in subsection (a)(2) is established, the Secretary shall submit to Congress an annual report that includes updates to the information provided in the report under subsection (a).
VICOMPENSATION AND PENSION
601.Enhancement of disability compensation for certain disabled veterans with difficulties using prostheses and disabled veterans in need of regular aid and attendance for residuals of traumatic brain injury
(a)Veterans Suffering Anatomical Loss of Hands, Arms, or LegsSection 1114 is amended—
(1)in subsection (m)—
(A)by striking at a level, or with complications, and inserting with factors; and
(B)by striking at levels, or with complications, and inserting with factors;
(2)in subsection (n)—
(A)by striking at levels, or with complications, and inserting with factors;
(B)by striking so near the hip as to and inserting with factors that; and
(C)by striking so near the shoulder and hip as to and inserting with factors that; and
(3)in subsection (o), by striking so near the shoulder as to and inserting with factors that.
(b)Veterans with service-Connected disabilities in need of regular aid and attendance for residuals of traumatic brain injury
(1)In generalSuch section is further amended—
(A)in subsection (p), by striking the semicolon at the end and inserting a period; and
(B)by adding at the end the following new subsection:

(t)Subject to section 5503(c) of this title, if any veteran, as the result of service-connected disability, is in need of regular aid and attendance for the residuals of traumatic brain injury, is not eligible for compensation under subsection (r)(2), and in the absence of such regular aid and attendance would require hospitalization, nursing home care, or other residential institutional care, the veteran shall be paid, in addition to any other compensation under this section, a monthly aid and attendance allowance equal to the rate described in subsection (r)(2), which for purposes of section 1134 of this title shall be considered as additional compensation payable for disability. An allowance authorized under this subsection shall be paid in lieu of any allowance authorized by subsection (r)(1)..
(2)Conforming amendmentSection 5503(c) is amended by striking in section 1114(r) and inserting in subsection (r) or (t) of section 1114.
(c)Effective dateThe amendments made by this section shall take effect on October 1, 2011.
602.Cost-of-living increase for temporary dependency and indemnity compensation payable for surviving spouses with dependent children under the age of 18Section 1311(f) is amended—
(1)in paragraph (1), by inserting (as increased from time to time under paragraph (4)) after $250;
(2)by redesignating paragraph (4) as paragraph (5); and
(3)by inserting after paragraph (3) the following new paragraph (4):

(4)Whenever there is an increase in benefit amounts payable under title II of the Social Security Act (42 U.S.C. 401 et seq.) as a result of a determination made under section 215(i) of such Act (42 U.S.C. 415(i)), the Secretary shall, effective on the date of such increase in benefit amounts, increase the amount payable under paragraph (1), as such amount was in effect immediately prior to the date of such increase in benefit amounts, by the same percentage as the percentage by which such benefit amounts are increased. Any increase in a dollar amount under this paragraph shall be rounded down to the next lower whole dollar amount..
603.Payment of dependency and indemnity compensation to survivors of former prisoners of war who died on or before September 30, 1999
(a)In generalSection 1318(b)(3) is amended by striking who died after September 30, 1999,.
(b)Effective dateThe amendment made by subsection (a) shall take effect on October 1, 2011.
604.Exclusion of certain amounts from consideration as income for purposes of veterans pension benefits
(a)ExclusionSection 1503(a) is amended—
(1)by striking and at the end of paragraph (10);
(2)by redesignating paragraph (11) as paragraph (12); and
(3)by inserting after paragraph (10) the following new paragraph (11):

(11)payment of a monetary amount of up to $5,000 to a veteran from a State or municipality that is paid as a veterans’ benefit due to injury or disease; and.
(b)Effective dateThe amendments made by subsection (a) shall apply with respect to determinations of income for calendar years beginning after October 1, 2011.
605.Commencement of period of payment of original awards of compensation for veterans retired or separated from the uniformed services for catastrophic disability
(a)Commencement of period of paymentSubsection (a) of section 5111 is amended—
(1)by inserting (1) after (a);
(2)in paragraph (1), as so designated by paragraph (1) of this subsection, by striking in subsection (c) of this section and inserting in paragraph (2) and subsection (c); and
(3)by adding at the end the following new paragraph:

(2)
(A)In the case of a veteran who is retired or separated from the active military, naval, or air service for a catastrophic disability or disabilities, payment of monetary benefits based on an award of compensation based on an original claim shall be made as of the date on which such award becomes effective as provided under section 5110 of this title or another applicable provision of law.
(B)For the purposes of this paragraph, the term catastrophic disability, with respect to a veteran, means a permanent, severely disabling injury, disorder, or disease that compromises the ability of the veteran to carry out the activities of daily living to such a degree that the veteran requires personal or mechanical assistance to leave home or bed, or requires constant supervision to avoid physical harm to self or others..
(b)Effective dateThe amendments made by subsection (a) shall take effect on October 1, 2011, and shall apply with respect to awards of compensation based on original claims that become effective on or after that date.
606.Applicability of limitation to pension payable to certain children of veterans of a period of warSection 5503(d)(5) is amended—
(1)by inserting (A) after (5); and
(2)by adding at the end the following new subparagraph:

(B)The provisions of this subsection shall apply with respect to a child entitled to pension under section 1542 of this title in the same manner as they apply to a veteran having neither spouse nor child..
607.Extension of reduced pension for certain veterans covered by Medicaid plans for services furnished by nursing facilitiesSection 5503(d)(7) is amended by striking September 30, 2011 and inserting May 31, 2015.
608.Codification of 2009 cost-of-living adjustment in rates of pension for disabled veterans and surviving spouses and children
(a)Disabled veteransSection 1521 of title 38, United States Code, is amended—
(1)in subsection (b), by striking $3,550 and inserting $11,830;
(2)in subsection (c)—
(A)by striking $4,651 and inserting $15,493; and
(B)by striking $600 and inserting $2,020;
(3)in subsection (d)—
(A)in paragraph (1), by striking $5,680 and inserting $19,736; and
(B)in paragraph (2)—
(i)by striking $6,781 and inserting $23,396; and
(ii)by striking $600 and inserting $2,020;
(4)in subsection (e)—
(A)by striking $4,340 and inserting $14,457;
(B)by striking $5,441 and inserting $18,120; and
(C)by striking $600 and inserting $2,020;
(5)in subsection (f)—
(A)in paragraph (1), by striking $4,651 and inserting $15,493;
(B)in paragraph (2)—
(i)by striking $6,781 and inserting $23,396; and
(ii)by striking $8,911 and inserting $30,480;
(C)in paragraph (3)—
(i)by striking $5,441 and inserting $18,120; and
(ii)by striking $6,231 and inserting $20,747;
(D)in paragraph (4), by striking $7,571 and inserting $26,018; and
(E)in paragraph (5), by striking $600 and inserting $2,020; and
(6)in subsection (g), by striking $800 and inserting $2,686.
(b)Surviving spousesSection 1541 of such title is amended—
(1)in subsection (b), by striking $2,379 and inserting $7,933;
(2)in subsection (c)—
(A)by striking $3,116 and inserting $10,385; and
(B)by striking $600 and inserting $2,020;
(3)in subsection (d)—
(A)in paragraph (1), by striking $3,806 and inserting $12,681; and
(B)in paragraph (2)—
(i)by striking $4,543 and inserting $15,128; and
(ii)by striking $600 and inserting $2,020; and
(4)in subsection (e)(1)—
(A)by striking $2,908 and inserting $9,696;
(B)by striking $3,645 and inserting $12,144; and
(C)by striking $600 and inserting $2,020.
(c)Surviving childrenSection 1542 of such title is amended by striking $600 and inserting $2,020 both places it appears.
(d)Effective dateThe amendments made by subsections (a), (b), and (c) shall apply with respect to pensions paid on or after December 1, 2009.
VIIEMPLOYMENT AND REEMPLOYMENT RIGHTS OF MEMBERS OF THE UNIFORMED SERVICES
701.Clarification that USERRA prohibits wage discrimination against members of the Armed Forces
(a)In generalSection 4303(2) is amended by striking other than and inserting including.
(b)ApplicationThe amendment made by subsection (a) shall apply to—
(1)any failure to comply with a provision of or any violation of chapter 43 of title 38, United States Code, that occurs before, on, or after the date of the enactment of this Act; and
(2)all actions or complaints filed under such chapter 43 that are pending on or after the date of the enactment of this Act.
702.Clarification of the definition of successor in interest
(a)In generalSection 4303(4) is amended by adding at the end the following new subparagraph:

(D)
(i)Whether the term successor in interest applies with respect to an entity described in subparagraph (A) for purposes of clause (iv) of such subparagraph shall be determined on a case-by-case basis using a multi-factor test that considers the following factors:
(I)Substantial continuity of business operations.
(II)Use of the same or similar facilities.
(III)Continuity of work force.
(IV)Similarity of jobs and working conditions.
(V)Similarity of supervisory personnel.
(VI)Similarity of machinery, equipment, and production methods.
(VII)Similarity of products or services.
(ii)The entity’s lack of notice or awareness of a potential or pending claim under this chapter at the time of a merger, acquisition, or other form of succession shall not be considered when applying the multi-factor test under clause (i)..
(b)ApplicationThe amendment made by subsection (a) shall apply to—
(1)any failure to comply with a provision of or any violation of chapter 43 of title 38, United States Code, that occurs before, on, or after the date of the enactment of this Act; and
(2)all actions or complaints filed under such chapter 43 that are pending on or after the date of the enactment of this Act.
703.Technical amendments
(a)Amendment to section 4324 of title 38, United States CodeSection 4324(b)(4) is amended by inserting before the period the following: declining to initiate an action and represent the person before the Merit Systems Protection Board.
(b)Amendment to Congressional Accountability Act of 1995Section 206(b) of the Congressional Accountability Act of 1995 (2 U.S.C. 1316(b)) is amended by striking under paragraphs (1), (2)(A), and (3) of section 4323(c) of title 38, United States Code and inserting under section 4323(d) of title 38, United States Code.
(c)Amendment to section 416 of title 3, United States CodeSection 416(b) of title 3, United States Code, is amended by striking under paragraphs (1) and (2)(A) of section 4323(c) of title 38 and inserting under section 4323(d) of title 38.
VIIIBENEFITS MATTERS
801.Increase in number of veterans for which programs of independent living services and assistance may be initiated
(a)IncreaseSection 3120(e) is amended by striking 2600 and inserting 2,700.
(b)Effective dateThe amendment made by subsection (a) shall apply with respect to fiscal years beginning after the date of the enactment of this Act.
802.Payment of unpaid balances of Department of Veterans Affairs guaranteed loans
(a)In generalSection 3732(a)(2) is amended—
(1)by striking Before suit and inserting (A) Before suit; and
(2)by adding at the end the following new subparagraph:

(B)In the event that a housing loan guaranteed under this chapter is modified under the authority provided under section 1322(b) of title 11, the Secretary may pay the holder of the obligation the unpaid principal balance of the obligation due, plus accrued interest, as of the date of the filing of the petition under title 11, but only upon the assignment, transfer, and delivery to the Secretary (in a form and manner satisfactory to the Secretary) of all rights, interest, claims, evidence, and records with respect to the housing loan.. 
(b)Effective dateThe amendments made by subsection (a) shall apply with respect to a housing loan guaranteed after the date of the enactment of this Act.
803.Eligibility of disabled veterans and members of the Armed Forces with severe burn injuries for automobiles and adaptive equipment
(a)EligibilityParagraph (1) of section 3901 is amended—
(1)in subparagraph (A)—
(A)in the matter preceding clause (i), by striking the disabilities described in subclause (i), (ii), or (iii) below and inserting the following disabilities; and
(B)by adding at the end the following new clause:

(iv)A severe burn injury (as determined pursuant to regulations prescribed by the Secretary).; and
(2)in subparagraph (B), by striking subclause (i), (ii), or (iii) of clause (A) of this paragraph and inserting clause (i), (ii), (iii), or (iv) of subparagraph (A).
(b)Stylistic amendmentsSuch section is further amended—
(1)in the matter preceding paragraph (1), by striking chapter— and inserting chapter:;
(2)in paragraph (1)—
(A)in the matter preceding subparagraph (A), by striking means— and inserting means the following:;
(B)in subparagraph (A)—
(i)in the matter preceding clause (i), by striking any veteran and inserting Any veteran;
(ii)in each of clauses (i) and (ii), by striking the semicolon at the end and inserting a period; and
(iii)in clause (iii), by striking ; or and inserting a period; and
(C)in subparagraph (B), by striking any member and inserting Any member.
(c)Effective dateThe amendments made by this section shall take effect on October 1, 2011.
804.Enhancement of automobile assistance allowance for veterans
(a)Increase in amount of allowanceSubsection (a) of section 3902 is amended by striking $11,000 and inserting $18,900 (as adjusted from time to time under subsection (e)).
(b)Annual adjustmentSuch section is further amended by adding at the end the following new subsection:

(e)Effective on October 1 of each year (beginning in 2011), the Secretary shall increase the dollar amount in effect under subsection (a) by a percentage equal to the percentage by which the Consumer Price Index for all urban consumers (U.S. city average) increased during the 12-month period ending with the last month for which Consumer Price Index data is available. In the event that such Consumer Price Index does not increase during such period, the Secretary shall maintain the dollar amount in effect under subsection (a) during the previous fiscal year..
(c)Effective dateThe amendments made by this section shall take effect on October 1, 2011.
805.National Academies review of best treatments for chronic multisymptom illness in Persian Gulf War veterans
(a)In generalThe Secretary of Veterans Affairs shall seek to enter into an agreement with the Institute of Medicine of the National Academies to carry out a comprehensive review of the best treatments for chronic multisymptom illness in Persian Gulf War veterans and an evaluation of how such treatment approaches could best be disseminated throughout the Department of Veterans Affairs to improve the care and benefits provided to veterans.
(b)Group of medical professionalsUnder any agreement entered into under subsection (a), the Institute of Medicine shall convene a group of medical professionals who are experienced in treating individuals who served as members of the Armed Forces in the Southwest Asia Theater of Operations of the Persian Gulf War during 1990 or 1991 and who have been diagnosed with chronic multisymptom illness or another health condition related to chemical and environmental exposure that may have occurred during such service.
(c)ReportAny agreement entered into under subsection (a) shall require the Institute of Medicine to submit to the Secretary and to the Committees on Veterans’ Affairs of the Senate and House of Representatives a report on the review and evaluation described in subsection (a) by not later than December 31, 2012. The report shall include such recommendations for legislative or administrative action as the Institute considers appropriate in light of the results of the review.
(d)FundingPursuant to any agreement entered into under subsection (a), the Secretary shall provide the Institute of Medicine with such funds as are necessary to ensure the timely completion of the review described that subsection.
(e)DefinitionsFor purposes of this section:
(1)The term chronic multisymptom illness in Persian Gulf War veterans means a chronic multisymptom illness defined by a cluster of signs or symptoms relating to service in the Persian Gulf War, typically including widespread pain, persistent memory and concentration problems, chronic headaches, gastrointestinal problems, and other abnormalities not explained by well-established diagnoses.
(2)The term Persian Gulf War has the meaning given that term in section 101(33) of title 38, United States Code.
806.Extension and modification of National Academy of Sciences reviews and evaluations on illness and service in Persian Gulf War and Post-9/11 Global Operations Theaters
(a)Review and evaluation of agents and illnesses associated with Persian Gulf War service
(1)Extension of review and evaluationSubsection (j) of section 1603 of the Persian Gulf War Veterans Act of 1998 (Public Law 105–277; 38 U.S.C. 1117 note), as amended by section 202(d)(2) of the Veterans Education and Benefits Expansion Act of 2001 (Public Law 107–173; 115 Stat. 989), is amended by striking October 1, 2010 and inserting October 1, 2015.
(2)Disaggregation of results by theaters of operations before and after September 11, 2001Such section is further amended—
(A)in subsection (c)(1)(A), by striking who served in the Southwest Asia theater of operations and all that follows and inserting who may have been exposed by reason of service in the Southwest Asia theater of operations during the Persian Gulf War or, after September 11, 2001, in another Post-9/11 Global Theater of Operations; and;
(B)in subsection (g)(1), by striking Gulf War service and inserting service described in subsection (c)(1)(A);
(C)in subsection (i)—
(i)in paragraph (1), by striking paragraph (5) and inserting paragraph (6);
(ii)by redesignating paragraph (5) as paragraph (6); and
(iii)by inserting after paragraph (4) the following new paragraph (5):

(5)In each report under this subsection submitted after the date of the enactment of this paragraph, any determinations, results, and recommendations as described in paragraph (2) shall be submitted separately as follows:
(A)For the Southwest Asia theater of operations for the period of the Persian Gulf War ending on September 11, 2001.
(B)For the Post-9/11 Global Theaters of Operations for the period of the Persian Gulf War beginning on September 11, 2001.; and
(D)by adding at the end the following new subsection:

(l)DefinitionsIn this section:
(1)The term Persian Gulf War has the meaning given that term in section 101(33) of title 38, United States Code.
(2)The term Post-9/11 Global Theater of Operations means Afghanistan, Iraq, and any other theater of operations for which the Global War on Terrorism Expeditionary Medal is awarded for service..
(b)Review and evaluation of available evidence regarding illness and service in Persian Gulf War
(1)In generalSubsection (j) of section 101 of the Veterans Programs Enhancement Act of 1998 (Public Law 105–368; 112 Stat. 3321) is amended by striking 11 years after and all that follows through under subsection (b) and inserting on October 1, 2018.
(2)Disaggregation of results by theaters of operations before and after September 11, 2001Such section is further amended—
(A)in subsection (c)(1)—
(i)in the matter preceding subparagraph (A), by striking Gulf war veterans and all that follows through Persian Gulf War and inserting veterans who served in the Armed Forces in the Southwest Asia theater of operations during the Persian Gulf War or, after September 11, 2001, in another Post-9/11 Global Theater of Operations and the health consequences of exposures to risk factors during such service; and
(ii)in subparagraph (A), by striking who served and all that follows through such service and inserting who may have been exposed by reason of service in the Southwest Asia theater of operations during the Persian Gulf War or, after September 11, 2001, in another Post-9/11 Global Theater of Operations;
(B)in subsection (e)(1)—
(i)in the matter preceding subparagraph (A), by striking Gulf War service or exposure during Gulf War service and inserting service in the Armed Forces in the Southwest Asia theater of operations during the Persian Gulf War or, after September 11, 2001, in another Post-9/11 Global Theater of Operations or exposure during such service; and
(ii)in subparagraphs (E) and (F), by striking Gulf War veterans each place it appears and inserting veterans described in subsection (c)(1);
(C)in subsection (f)(1)—
(i)by striking service in the Persian Gulf War and inserting service described in subsection (c)(1)(A); and
(ii)by striking Gulf War service and inserting such service;
(D)in subsection (h), by adding at the end the following new paragraph:

(5)In each report under this subsection submitted after the date of the enactment of this paragraph, any determinations, discussions, and recommendations as described in paragraph (2) shall be submitted separately as follows:
(A)For the Southwest Asia theater of operations for the period of the Persian Gulf War ending on September 11, 2001.
(B)For the Post-9/11 Global Theaters of Operations for the period of the Persian Gulf War beginning on September 11, 2001.;
(E)in subsection (i)—
(i)in paragraph (2)—
(I)by striking Persian Gulf War service and inserting service described in subsection (c)(1)(A);
(II)by striking service in the Persian Gulf War and inserting such service; and
(III)by striking Gulf War veterans and inserting veterans described in subsection (c)(1)(A); and
(ii)by adding at the end the following new paragraph:

(4)In each report under this subsection submitted after the date of the enactment of this paragraph, any recommendations as described in paragraph (2) shall be submitted separately as follows:
(A)For the Southwest Asia theater of operations for the period of the Persian Gulf War ending on September 11, 2001.
(B)For the Post-9/11 Global Theaters of Operations for the period of the Persian Gulf War beginning on September 11, 2001.; and
(F)in subsection (k)—
(i)by striking In this section, the term and inserting the following: “In this section:

(1)The term Persian Gulf War has the meaning given that term in section 101(33) of title 38, United States Code.
(2)The term Post-9/11 Global Theater of Operations means Afghanistan, Iraq, and any other theater of operations for which the Global War on Terrorism Expeditionary Medal is awarded for service.
(3)The term; and
(ii)in paragraph (3), as designated by clause (i)—
(I)by striking vaccine associated with Gulf War service’ means and inserting vaccine’, with respect to service described in subsection (c)(1)(A), means; and
(II)by striking service in the Armed Forces in the Southwest Asia theater of operations during the Persian Gulf War and inserting service described in such subsection (c)(1)(A).
(3)Conforming amendmentSection 1604 of the Persian Gulf War Veterans Act of 1998 (Public Law 105–277; 38 U.S.C. 1117 note) is repealed.
807.Extension of authority for regional office in Republic of the Philippines
(a)Extension of authoritySection 315(b) is amended by striking December 31, 2010 and inserting December 31, 2011.
(b)Report
(1)In generalNot later than 1 year after the date of the enactment of this Act, the Comptroller General of the United States shall submit to the Committee on Veterans' Affairs and the Committee on Appropriations of the Senate and the Committee on Veterans' Affairs and the Committee on Appropriations of the House of Representatives a report on the regional office of the Department of Veterans Affairs in the Republic of the Philippines.
(2)ElementsThe report required by paragraph (1) shall include the following:
(A)A description of the activities of the office described in such paragraph, including activities relating to the administration of benefits provided under laws administered by the Secretary of Veterans Affairs and benefits provided under the Social Security Act (42 U.S.C. 301 et seq.).
(B)An assessment of the costs and benefits of maintaining such office in the Republic of the Philippines in comparison with the costs and benefits of moving the activities of such office to the United States.
808.Extension of an annual report on equitable reliefSection 503(c) is amended by striking December 31, 2009 and inserting December 31, 2014.
809.Authority for the performance of medical disability examinations by contract physiciansSection 704(c) of the Veterans Benefits Act of 2003 (Public Law 108–183; 38 U.S.C. 5101 note), as amended by section 105 of the Veterans’ Benefits Improvement Act of 2008 (Public Law 110–389; 122 Stat. 4149) is amended by striking December 31, 2010 and inserting December 31, 2012.
IXAUTHORIZATION OF MEDICAL FACILITY PROJECTS AND MAJOR MEDICAL FACILITY LEASES
901.Authorization of fiscal year 2011 major medical facility leasesThe Secretary of Veterans Affairs may carry out the following fiscal year 2011 major medical facility leases at the locations specified, in an amount not to exceed the amount shown for each such location:
(1)Billings, Montana, Community Based Outpatient Clinic, in an amount not to exceed $7,149,000.
(2)Boston, Massachusetts, Outpatient Clinic, in an amount not to exceed $3,316,000.
(3)San Diego, California, Community Based Outpatient Clinic, in an amount not to exceed $21,495,000.
(4)San Francisco, California, Research Lab, in an amount not to exceed $10,055,000.
(5)San Juan, Puerto Rico, Mental Health Facility, in an amount not to exceed $5,323,000.
902.Modification of authorization amount for major medical facility construction project previously authorized for the Department of Veterans Affairs Medical Center, New Orleans, LouisianaSection 801(a)(1) of the Veterans Benefits, Health Care, and Information Technology Act of 2006 (Public Law 109–461; 120 Stat. 3442), as amended by section 702(a)(1) of the Veterans’ Mental Health and Other Care Improvements Act of 2008 (Public Law 110–387; 122 Stat. 4137), is amended by striking $625,000,000 and inserting $995,000,000.
903.Modification of authorization amount for major medical facility construction project previously authorized for the Department of Veterans Affairs Medical Center, Long Beach, CaliforniaSection 802(9) of the Veterans Benefits, Health Care, and Information Technology Act of 2006 (Public Law 109–461; 120 Stat. 3443) is amended by striking $107,845,000 and inserting $117,845,000.
904.Authorization of appropriations
(a)Authorization of appropriations for constructionThere is authorized to be appropriated to the Secretary of Veterans Affairs for fiscal year 2011 for the Construction, Major Projects account $1,112,845,000, of which—
(1)$995,000,000 is for the increased amounts authorized for the project whose authorization is modified by section 902; and
(2)$117,845,000 is for the increased amounts authorized for the project whose authorization is modified by section 903.
(b)Authorization of appropriations for medical facility leasesThere is authorized to be appropriated to the Secretary of Veterans Affairs for fiscal year 2011 for the Medical Facilities account $47,338,000 for the leases authorized in section 901.
(c)LimitationsThe projects whose authorizations are modified under sections 902 and 903 may only be carried out using—
(1)funds appropriated for fiscal year 2011 pursuant to the authorization of appropriations in subsection (a) of this section;
(2)funds available for Construction, Major Projects, for a fiscal year before fiscal year 2011 that remain available for obligation;
(3)funds available for Construction, Major Projects, for a fiscal year after fiscal year 2011 that remain available for obligation;
(4)funds appropriated for Construction, Major Projects, for fiscal year 2011 for a category of activity not specific to a project;
(5)funds appropriated for Construction, Major Projects, for a fiscal year before 2011 for a category of activity not specific to a project; and
(6)funds appropriated for Construction, Major Projects, for a fiscal year after 2011 for a category of activity not specific to a project.
905.Requirement that bid savings on major medical facility projects of Department of Veterans Affairs be used for other major medical facility construction projects of the DepartmentSection 8104(d) is amended—
(1)by striking In any case and inserting (1) Except as provided in paragraph (2), in any case; and
(2)by adding at the end the following new paragraph:

(2)
(A)In any fiscal year, unobligated amounts in the Construction, Major Projects account that are a direct result of bid savings from a major medical facility project may only be obligated for major medical facility projects authorized for that fiscal year or a previous fiscal year.
(B)Whenever the Secretary obligates amounts for a major medical facility under subparagraph (A), the Secretary shall submit to the Committee on Veterans' Affairs and the Committee on Appropriations of the Senate and the Committee on Veterans' Affairs and the Committee on Appropriations of the House of Representatives notice of the following:
(i)The major medical facility project that is the source of the bid savings.
(ii)The other major medical facility project for which the amounts are being obligated.
(iii)The amounts being obligated for such other major medical facility project..
XOTHER MATTERS
1001.Technical corrections
(a)Chapter 1The table of sections at the beginning of chapter 1 is amended by striking the item relating to section 118 and inserting the following new item:


118. Submission of reports to Congress in electronic form..
(b)Chapter 11Section 1114(r)(2) is amended by striking $$2,983 and inserting $2,983.
(c)Chapter 17Chapter 17 is amended as follows:
(1)In each of subparagraphs (A) and (B) of section 1717(a)(2), by striking the date of the Caregivers and Veterans Omnibus Health Services Act of 2010 each place it appears and inserting May 5, 2010.
(2)In section 1785—
(A)by striking section 2811(b) of the Public Health Service Act (42 U.S.C. 300hh–11(b)) and inserting section 2812 of the Public Health Service Act (42 U.S.C. 300hh); and
(B)by striking paragraph (3)(A) of.
(d)Chapter 19Chapter 19 is amended as follows:
(1)In the third sentence of section 1967(a)(3)(B), by striking spouse,, and inserting spouse,.
(2)In the second sentence of section 1980A(h), by inserting section before 1968(a).
(e)Chapter 20Section 2044(e)(3) is amended by striking fiscal year and inserting fiscal years.
(f)Chapter 30The table of sections at the beginning of chapter 30 is amended by striking the item relating to section 3020 and inserting the following new item:


3020. Authority to transfer unused education benefits to family members for career service members..
(g)Chapter 33Chapter 33 is amended as follows:
(1)In section 3313(c)(1), by striking higher education each place it appears and inserting higher learning
(2)In section 3313(d)(3), by striking assistance this chapter and inserting assistance under this chapter.
(3)In section 3313(e)(2)(B), by inserting a period at the end.
(4)In section 3316(b)(2), by striking supplement and inserting supplemental.
(5)In section 3316(b)(3), by striking educational payable and inserting educational assistance payable.
(6)In section 3318(b)(2)(B), by striking higher education and inserting higher learning.
(7)In section 3319(b)(2), by striking section (k) and inserting subsection (j).
(8)In section 3321(b)(2), by striking 3312 and inserting section 3312 of this title.
(h)Chapter 35Section 3512(a)(6) is amended by striking this clause and inserting this paragraph.
(i)Chapter 36Section 3684(a)(1) is amended by striking ,, and inserting a comma.
(j)Chapter 37Section 3733(a)(7) is amended by inserting a comma after 2003.
(k)Chapter 41Section 4102A(b)(8) is amended by striking Employment and Training and inserting Employment, Training.
(l)Chapter 55Chapter 55 is amended as follows:
(1)In section 5510, in the second sentence of the matter preceding paragraph (1) by striking following: — and inserting following:.
(2)In section 5510(9), by striking government and inserting Government.
(m)Chapter 57Chapter 57 is amended as follows:
(1)In section 5723(g)(2), by inserting the before Department.
(2)In section 5727(20), by striking subordinate plan defines and inserting plan that defines.
(n)Chapter 73Chapter 73 is amended as follows:
(1)The table of sections at the beginning of such chapter is amended by striking the item relating to section 7333 and inserting the following new item:


7333. Nondiscrimination against alcohol and drug abusers and persons infected with the human immunodeficiency virus..
(2)In section 7325(b)(2), by striking section 2811(b) of the Public Health Service Act (42 U.S.C. 300hh–11(b)) and inserting section 2812 of the Public Health Service Act (42 U.S.C. 300hh–11).
(o)Chapter 79Section 7903(a) is amended by striking paragraph (2) and inserting paragraph (3).
(p)Chapter 81Chapter 81 is amended as follows:
(1)In section 8111A(a)(2)(B)(ii)—
(A)by striking section 2811(b) of the Public Health Service Act (42 U.S.C. 300hh–11(b)) and inserting section 2812 of the Public Health Service Act (42 U.S.C. 300hh); and
(B)by striking paragraph (3)(A) of.
(2)In section 8117(e)—
(A)in paragraph (1), by striking (42 U.S.C. 300hh–11(b)) and inserting (42 U.S.C. 300hh–11); and
(B)in paragraph (2), by striking (42 U.S.C. 247d–6(a)) and inserting (42 U.S.C. 247d–6).
1002.Statutory Pay-As-You-Go Act complianceThe budgetary effects of this Act, for the purpose of complying with the Statutory Pay-As-You-Go-Act of 2010, shall be determined by reference to the latest statement titled Budgetary Effects of PAYGO Legislation for this Act, submitted for printing in the Congressional Record by the Chairman of the Senate Budget Committee, provided that such statement has been submitted prior to the vote on passage. 
 Speaker of the House of Representatives.Vice President of the United States and President of the Senate.
